Lade, J.
The very point in controversy is whether an officer who is paid, in fees collected, a salary not exceeding a fixed sum, and whose entire time belongs to the state, in event there is work to do, shall receive a month’s salary for a half month’s service. The number of deputy oil inspectors must be approved by the board of health, and their compensation is fixed for each calendar month. The deputy is allowed certain expenses, and must report under oath to the state inspector “at the beginning of each month for the calendar month preceding.” Acts Twenty-fourth General Assembly, chapter 52. Section 3 of that chapter is in part as follows: “Each deputy inspector shall collect all fees and commissions, now or hereafter provided by law for inspecting products of petroleum, earned by him, and each deputy inspector may retain for his services actually rendered, all fees and commissions earned by him until the same amount.to fifty dollars per month; also twenty-five per cent, thereafter: provided, that no deputy inspector shall be allowed to receive as salary, fees or commissions exceeding one hundred dollars per month.” It isplain that thelegislature intended the maximum *642salary for a full month’s labor. But Morris was prevented by death from working longer than one-half month. He was entitled, then, at the most,- to no more than one-half a month’s salary. The same rule applies to defendant. The intention was that all fees received during the month in excess of the maximum salary fixed should go to the state. And the fact that the fees collected during the half month would warrant the full salary would not relieve the officers from giving the entire month to the inspection of oils. If two performing services during part of the same month may each receive the entire salary for that month, then any number may accomplish the same end. The number of these officers is limited, and one simply succeeds his predecessor in the work. Men change, but the office continues. And to this office is attached a defined compensation for a calendar month. Each was only entitled to the pro rata share of the maximum salary. See State v. Frizzell, 31 Minn. 460 (18 N. W. Rep. 316), and Ex parte Lawrence, 1 Ohio St. 431. We do not find it necessary to determine whether, after payment under protest, the defendant could insist upon his right to retain this money.— Aeeirmed.